Case 1:18-Cv-02841 Document 6 Filed 12/04/18 Page 1 of 1

 

CO-386
10/2018
United States District Court
For the District of Columbia
The American Hospital Association, )
et a|. )
§
vs Plai“fiff ) civil Action No.
Alex M. Azar n §
)
)
Defendant )
W
I, the undersigned, counsel of record for Mercy Hea|th Muskeg°n certify that to the best of my knowledge and
belief, the following are parent companies, subsidiaries or affiliates of Mercy Hea|th Muskegon which have

any outstanding securities in the hands of the public:

 

|Vlercy Hea|th Muskegon‘s ultimate parent is Trinity Hea|th Corporation, an |ndiana non-prot”lt.

 

 

 

These representations are made in order that judges of this court may determine the need for recusal

Attorpey of Record
Sdg/15 j//z/i/ Wz/P@%VV’

D.C. Bar_ No. 453_2?;1 _k Cathen'ne E. Stetson
BAR H)ENTIFICAHON No. Pn'mNam¢

555 Thirteenth Street, NW
Address

Washingtonl DC 20004
City State Zip Code

(202) 637-5491

Phone Number

 

 

 

 

